Name: Commission Regulation (EEC) No 3991/89 of 22 December 1989 amending Regulation (EEC) No 606/86 laying down detailed rules for applying the supplementary trade mechanism to milk products imported into Spain from the Community of Ten
 Type: Regulation
 Subject Matter: information technology and data processing;  Europe;  civil law;  European construction;  trade policy;  processed agricultural produce
 Date Published: nan

 No L 380/44 29 . 12 . 89Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3991/89 of 22 December 1989 amending Regulation (EEC) No 606/86 laying down detailed rules for applying the supplementary trade mechanism to milk products imported into Spain from the Community of Ten THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 83 thereof, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for applying the supplementary mechanism applicable to trade ('), as last amended by Regulation (EEC) No 3296/89 0, and in particular Article 7 ( 1 ) thereof, licences for milk products, it is necessary to derogate from Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (6), as last amended by Regulation (EEC) No 1903/89 Q, and from Commission Regulation (EEC) No 574/86 of 28 February 1986 laying down detailed rules for the application of the supplementary trade mechanism (8), as last amended by Regulation (EEC) No 3296/88 ; Whereas the Management Committee for Milk and Milk Products failed to deliver an opinion within the period specified by its Chairman, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 606/86 is hereby amended as follows : 1 . In Article 1 ( 1 ) ' 1989' is replaced by ' 1990'. 2. Article 2 is replaced by the following : 'Article 2 1 . The overall indicative ceilings referred to in the Annex shall be broken down at the rate of one twelfth per calendar month as regards the following products : (a) milk and cream, not concentrated nor containing added sugar or other sweetening matter falling within CN codes 0401 , 0403 10 11 , 0403 10 13, Whereas Article 84 ( 1 ) of the Act of Accession of Spain and Portugal provides for the fixing of guide quantities only until 31 December 1989 ; whereas, in view of the fact that from 1 January 1990 only an indicative ceiling will be fixed, the detailed rules for applying the supple ­ mentary trade mechanism laid down in Commission Regulation (EEC) No 606/86 (3), as last amended by Regulation (EEC) No 419/89 (4), should be amended ; Whereas the indicative ceilings for imports into Spain of the milk products referred to in the Annex to this Regulation have been fixed for 1990 in the light of the export prospects of the Community of Ten and with a view to continuing the gradual opening-up of the Spanish market ; Whereas, in order to ensure regular supplies for the Spanish market and efficient management of the supple ­ mentary trade mechanism ceilings corresponding to the 12 months of the calendar year within the limits of overall indicative ceilings should be fixed ; Whereas, following the adoption of Commission Regulation (EEC) No 3621 /89 of 1 December 1989 withdrawing certain milk products subject to the supple ­ mentary trade mechanism (*), certain provisions of Regulation (EEC) No 606/86 should be adapted ; Whereas, because of certain difficulties caused by the procedures for submitting applications and issuing 0403 10 19, 0403 90 51 , 0403 90 53, 0403 90 59, 0404 10 91 , 0404 90 1 1 , 0404 90 1 3, 0404 90 1 9 , 0404 90 31 , 0404 90 33 and 0404 90 39 ; (b) butter and other fats and oils derived from milk falling within CN code 0405 ; (c) cheese, excluding curd, falling within CN ex 0406. 2. As regards cheese, excluding curd, the indicative ceiling referred to in the Annex shall be broken down by category, prior to monthly division , as follows : (') OJ No L 55, 1 . 3 . 1986, p. 106. (2) OJ No L 293, 27. 10 . 1988, p. 7. (3) OJ No L 58, 1 . 3 . 1986, p. 28 . ( «) OJ No L 331 , 2. 12. 1988, p. 1 . 0 OJ No L 184, 30. 6. 1989, p. 22. (8) OJ No L 57, 1 . 3 . 1986, p. 1 . (*) OJ No L 49, 21 . 2. 1989, p. 10 . h OJ No L 351 , 2. 12. 1989, p. 22. 29 . 12. 89 Official Journal of the European Communities No L 380/45 (tonnes) regards cheese categories 3 to 6 referred to in Article 2 (2), the STM licence applications lodged by each undertaking during any one month may not exceed 10 % of the quantities available for that month,' Category Quantity 1 . Processed cheese 2. Havarti, fat content 60 % 3. Edammerin balls, Gouda 4. Soft, ripened cow's milk cheese 5 . Cheddar, Chester 6. Other, excluding Emmental, Gruyere, blue-veined cheese, Parmigiano Reggiano and Grana Padano 1 278 1 643 8 395 1 552 250 4 106 (b) in paragraph 5, Notwithstanding the second paragraph of Article 6 (4) of Regulation (EEC) No 574/86' is replaced by 'Notwithstanding the third subparagraph of Article 6 (2) of Regulation (EEC) No 574/86.' 4. Article 4 is replaced by the following : 'Article 4 The amount of the security referred to in Article 1 (3) of Regulation (EEC) No 569/86 for the products listed in the Annex shall be as follows :  ECU 4/100 kg for products falling within CN codes 0401 , 0403 10 11 , 0403 10 13, 0403 10 19, 0403 90 51 to 0403 90 59, 0404 10 91 , 0404 90 1 1 , 0404 90 13, 0404 90 19, 0404 90 31 , 0404 90 33 and 0404 90 39,  ECU 15/ 100 kg for products falling within CN code 0405, ECU 25/100 kg for products falling within CN code 0406.' 3 . Applications for STM licences for the above cheese categories shall state the quantity, category and, where appropriate, the type concerned. 4. Notwithstanding the provisions of : (a) Article 15 of Regulation (EEC) No 3719/88 , STM licence applications lodged during the week are treated as having been lodged the following Monday before 1 p.m., (b) the first and second subparagraphs of Article 6 (2) of Regulation (EEC) No 574/86, Member States shall notify the Commission, before Wednesday at 1 p.m ., of the quantity, broken down by product, for which licence applications are deemed to have been lodged the previous Monday. Member States shall issue STM licences for the quantities applied for on the following Monday, unless special measures have been taken by the Commission in the meantime.' 3 . In Article 3 : (a) Paragraph 1 is replaced by the following : ' 1 . The quantity covered by an STM licence application may not exceed, per undertaking and per month the quantity provided for in Article 2. Each undertaking may lodge only one application for an STM licence for each cheese category. As 5. Paragraph 1 of Article 5 is deleted. 6. Paragraph 2 of Article 5 is replaced by the following : 'Spain shall notify the Commission of the quantities of products actually imported each month at the latest 45 days after the end of the month concerned, broken down by product and, where appropriate, by category.' 7. The Annex is replaced by the following 'ANNEX Indicative ceilings CN code Description Quantity ex 0401 ex 0403 Milk and cream, not concentrated nor containing added sugar or other sweetening matter, other than in immediate packings of a net content not exceeding 2 litres Buttermilk, curdled milk and cream, yoghurt, kephir and other fermented or acidified milk and cream, not concen ­ trated nor containing added sugar or other sweetening matter, nor flavoured, nor containing added fruit or cocoa other than in immediate packings of a net content not exceeding 2 litres Whey, not concentrated nor containing added sugar or other sweetening matter ; products consisting of natural milk constituents, other than in immediate packings of a net content not exceeding 2 litres 288 000 ex 0404 No L 380/46 Official Journal of the European Communities 29 . 12. 89 CN code Description Quantity ex 0401 Milk and cream, not concentrated nor containing added sugar or other sweetening matter in immediate packings of a net content not exceeding 2 litres * ex 0403 Buttermilk, curdled milk and cream, yoghurt, kephir and other fermented or acidified milk and cream, not concen ­ trated nor containing added sugar or other sweetening matter, nor flavoured, nor containing added fruit or cocoa, in immediate packings of a net content not exceeding 2 litres » 72 000 - ex 0404 Whey, not concentrated nor containing added sugar or other sweetening matter ; products consisting of natural milk constituents, in immediate packings of a net content not exceeding 2 litres i 0405 Butter and other fats and oils derived from milk 2 400 ex 0406 Cheese, excluding curd, Emmentaler, Gruyere, blue-veined cheese, Parmigiano Reggiano, and Grana Padano 17 224' Article 2 This Regulation shall enter into force on 1 January 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1989. For the Commission Ray MAC SHARRY Member of the Commission